Citation Nr: 1627005	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  13-20 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include diagnosed bipolar disorder.  

2.  Entitlement to a disability rating in excess of 20 percent for degenerative joint disease (DJD) of the cervical spine.  


REPRESENTATION

Appellant represented by:	Brett Buchanan, Agent


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1978 and from May 1979 to May 1995.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2016, the Veteran testified at a video conference Board hearing at the RO before the undersigned Veterans Law Judge.  

The issue of entitlement to an increased disability rating for DJD of the cervical spine is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, his currently diagnosed bipolar disorder is related to his service.


CONCLUSION OF LAW

The criteria for service connection for a bipolar disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Since the benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Analysis

The Veteran and his representative contend that his currently diagnosed bipolar disorder had its onset in service.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Service treatment records show the Veteran was first seen for counseling in May 1981 in connection with his arrest for suspected shoplifting.  In September 1991 and February 1982 he was treated for at least two episodes involving misuse of alcohol and was enrolled in a rehabilitation program.  He was also enrolled in stress management sessions in May 1990 after his recent separation from his wife.  In May 1991, the Veteran complained of suicidal and homicidal ideation related to his marital problems.  An August 1991 treatment record shows a diagnosis of "phase of life problems," and he attended his final stress management session in October 1991.  He complained of anxiety and dysphoria associated with his impending second divorce in January 1992.  A June 1994 medical history report shows the Veteran denied frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, or nervous trouble of any sort.  The June 1994 retirement examination shows a psychiatric clinical evaluation was normal.  

A June 1998 VA general medical examination shows the Veteran was fully alert and oriented, was cooperative and coherent and mentally competent.

Private treatment records note the Veteran was initially seen for anger management, mood swings and was diagnosed with a bipolar disorder as early as January 2001.  

A February 2010 VA examiner opined that the Veteran's currently diagnosed adjustment disorder was not likely a result of his service or any incident therein because the symptoms addressed during service were associated with his divorce and his current symptoms were associated with his employment issues.  

In an April 2012 letter, a VA psychologist opines that service treatment records evidence indicators of chronic mental health problems and bipolar disorder in particular, noting treatment after a shoplifting arrest, a DWI arrest, and for anger management for relationship conflicts and an impending divorce.  The examiner noted that these incidents indicate risk-taking behavior, moodiness and impulsivity.  The psychologist opined that the service treatment records along with the Veteran's self-report, were good evidence indicating his bipolar disorder may have emerged during service, despite the focus on situational stressors during treatment rather than the mental health issues that may have caused the stressors.  

A June 2013 VA examiner opined that the Veteran's currently diagnosed bipolar disorder was less likely caused by service because no mood disorder was diagnosed in service and his bipolar disorder was not initially diagnosed until 2000, 5 years after the Veteran's discharge from service.  The examiner opined that it would call for speculation to link the Veteran's current bipolar disorder to his service.  

During his March 2016 Board hearing, the Veteran testified that he was initially diagnosed with a bipolar disorder in 2000.  However, he believed that he had the same symptoms now associated with his bipolar disorder as he did in service.  He testified that he was "high-strung" or "manic" in service and had problems sleeping and with alcohol during his active duty service.  He said that he spent a lot of money in service and this contributed to his divorce.  He was also somewhat paranoid in service.  He noted that he was arrested during his service for shoplifting and a DWI and believed that this behavior was due to symptoms later associated with his diagnosed bipolar disorder.  

Although the April 2012 VA examiner's opinion is at odds with the February 2010 and June 2013 VA medical opinions, each psychologist is competent to render a medical opinion, and each opinion is supported by adequate rationale and based on the professional judgment of the psychologist and a review of the Veteran's medical records and an evaluation of the Veteran.  Moreover, the Veteran has also competently and credibly reported that the symptoms he was treated for in service have persisted since then.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Further, the Veteran's lay statements describing his chronic problems since service with impulsivity, alcohol dependence and manic symptoms support his current diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir 2007).  

Since the evidence is in equipoise, reasonable doubt is resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  Accordingly, entitlement to service connection for a bipolar disorder is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Service connection for bipolar disorder is granted.  


REMAND

A December 2012 letter from the Social Security Administration (SSA) indicates that disability benefits were awarded the Veteran, in part, due to his cervical spine disability.  No records from the SSA have been associated with his claims file.  As such records potentially impact the issue on appeal, an effort must be undertaken to obtain them.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

During the course of his appeal, the Veteran has been diagnosed with polyneuropathy of the upper extremities.  He has not been diagnosed with cervical spine radiculopathy.  While a June 2013 VA examiner opined that the Veteran's polyneuropathy is not a result of his service-connected cervical spine disability, in a later, September 2014 evaluation, a private chiropractor opined that the Veteran's current polyneuropathy of the upper extremities is either directly related to service or his DJD of the cervical spine.  The Veteran must be afforded a contemporaneous VA examination to assess the current extent and severity of his DJD of the cervical spine, to include whether diagnosed polyneuropathy of the upper extremities, or any other neurological symptoms are manifestations of the service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Prior to the above examination, any outstanding records of pertinent medical treatment should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and request copies of any decision and underlying medical evidence regarding any award of disability benefits on behalf of the Veteran.  

2.  Obtain any relevant VA treatment records that have not already been associated with the claim file.  

3.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected DJD of the cervical spine.  The entire claims file must be reviewed by the examiner.  

All signs and symptoms necessary for rating the Veteran's cervical spine disability, to include range of motion testing, must be reported in detail.  The examiner must also detail all current functional impairment from the Veteran's DJD of the cervical spine, to include whether the Veteran's diagnosed polyneuropathy is a symptom of his service-connected disability, or other neurological impairment found to be present.  

The examination report must include a complete rationale for all opinions expressed, including consideration of the September 2014 private chiropractor evaluation report.  

4.  Then readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case (SSOC) and return the case to the Board.  


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


